IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: R.W., A MINOR        : No. 355 WAL 2017
                                         :
                                         :
PETITION OF: WESTMORELAND                : Petition for Allowance of Appeal from
COUNTY CHILDREN'S BUREAU                 : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2017, the Petition for Allowance of Appeal

is DENIED.